 


110 HRES 240 EH: Urging all member countries of the International Commission of the International Tracing Service (ITS) who have yet to ratify the May 2006 Amendments to the 1955 Bonn Accords Treaty, to expedite the ratification process to allow for open access to the Holocaust archives located at Bad Arolsen, Germany.
U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 240 
In the House of Representatives, U. S.,

April 25, 2007
 
RESOLUTION 
Urging all member countries of the International Commission of the International Tracing Service (ITS) who have yet to ratify the May 2006 Amendments to the 1955 Bonn Accords Treaty, to expedite the ratification process to allow for open access to the Holocaust archives located at Bad Arolsen, Germany. 
 
 
Whereas the International Tracing Service (ITS) archives located in Bad Arolsen, Germany, which are administered by the International Committee of the Red Cross, contain an estimated 50,000,000 records on the fates of some 17,500,000 individual victims of Nazi war crimes; 
Whereas the ITS archives at Bad Arolsen remain the largest closed Holocaust-era archives in the world; while access to individual records can be requested by Holocaust survivors and their descendants, many who have requested information in the past have reported facing significant delays and even unresponsiveness; furthermore, the records remain inaccessible to researchers and research institutions; 
Whereas the 1955 Bonn Accords, the treaty governing the administration of the ITS, established an International Commission of 11 member countries (Belgium, France, Germany, Greece, Israel, Italy, Luxembourg, the Netherlands, Poland, the United Kingdom, and the United States) charged with overseeing the administration of the ITS Holocaust archives; 
Whereas following years of delay, in May 2006 in Luxembourg, the International Commission of the ITS agreed upon amendments to the Bonn Accords which would allow researchers to use the archives and would allow each Commission member country to receive digitized copies of archive materials and make the records available to researchers under the respective national laws relating to archives and privacy; 
Whereas the May 2006 Amendments to the Bonn Accords require each of the 11 members of the International Commission to ratify the amendments before open access to the Holocaust archives is permitted; 
Whereas although the final signature was affixed to the amendments in October 2006, only 4 out of the 11 Commission member countries (the United States, Israel, Poland, and the Netherlands) have ratified the amendments to date; 
Whereas the United States Holocaust Memorial Museum has for years been working tirelessly to provide public access to the materials in the Bad Arolsen archives; 
Whereas on March 8, 2007, representatives from the 11 member countries of the International Commission of the ITS met in the Netherlands and reviewed the current ratification status of each country and the ratification process in its entirety; 
Whereas it is a moral and humanitarian imperative to permit public access to the millions of Holocaust records housed at Bad Arolsen; 
Whereas it is essential that Holocaust researchers obtain access now, while survivors are living, so that the researchers can benefit in their scholarly work from the insights of eyewitnesses; 
Whereas in the Holocaust’s aftermath, there have been far too many instances of survivors and heirs of Holocaust victims being refused their moral and legal right to information—for restitution purposes, slave labor compensation, and personal closure; 
Whereas opening the historic records is a vital contribution to the world’s collective memory and understanding of the Holocaust and efforts to ensure that the anti-Semitism that made such horrors possible is never again permitted to take hold; 
Whereas anti-Semitism has seen a resurgence in recent years; as recently as December 2006, the President of Iran, Mahmoud Ahmadinejad, held the second Holocaust denial conference in Tehran in one year; and 
Whereas in light of this conference, President Ahmadinejad’s anti-Semitic rhetoric, and a resurgence of anti-Semitism in part of the world, the opening of the archives at Bad Arolsen could not be more urgent: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends in the strongest terms all countries that have to date ratified the amendments to the Bonn Accords to allow for open access to the Holocaust archives of the International Tracing Service (ITS) located at Bad Arolsen, Germany; 
(2)commends those countries that have committed to expedite the process of releasing the archives and expects those countries to abide by their commitments; 
(3)strongly urges all countries that have to yet to ratify the amendments to abide by their treaty obligations made in May 2006 and to expedite the ratification of these amendments; 
(4)strongly urges all Commission members to consider the short time left to Holocaust survivors and unanimously consent to open the ITS archives should all countries not ratify the amendments by May 2007; 
(5)expresses the hope that bureaucratic and diplomatic processes will not further delay this process; and 
(6)refuses to forget the murder of 6,000,000 Jews and more than 5,000,000 other victims during the Holocaust by Nazi perpetrators and their collaborators. 
 
Lorraine C. Miller,Clerk.
